Citation Nr: 1048260	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
residuals of a fracture of the right wrist.

2.  Entitlement to a separate compensable rating for residuals of 
a gunshot wound to the face, other than tooth damage.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active service from July 1948 to April 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
which the RO granted service connection for tooth damage, 
secondary to a gunshot wound to the face, assigned a 
noncompensable initial rating for that disability, and denied a 
claim for a disability rating higher than 10 percent for service-
connected residuals of fracture of the right wrist; and on appeal 
of a February 2005 rating decision, in which the RO granted an 
increased rating on an unrelated matter, and determined the 
combined 40 percent disability rating (subsequently increased to 
50 percent) by application of the table of combined ratings under 
38 C.F.R. § 4.25.  

In March 2007, the Board remanded these claims for additional 
evidentiary development.  In addition to remanding the issues 
listed above, in March 2007, it also granted an increased 30 
percent rating for hearing loss, which was on appeal at that 
time.  The Board's decision with respect to that issue is now 
final.  See 38 C.F.R. § 20.1100.

In December 2008, the Board again remanded these claims for 
additional evidentiary development.  In addition to remanding the 
issues listed above, the Board denied claims for service 
connection for a right knee disability and a right rotator cuff 
disability, which were on appeal at that time.  

In November 2009, the Board denied a compensable initial rating 
for tooth damage, secondary to a gunshot wound to the face, and a 
combined service-connected disability rating based on addition of 
individual ratings rather than application of the combined 
ratings table under 38 C.F.R. § 4.25.  The Board remanded the 
disabilities at issue for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).
REMAND

There is a further VA duty to assist the Veteran in developing 
evidence pertinent to a claim for extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Under 38 C.F.R. 
§ 3.321(b)(1), an extraschedular rating may be assigned in the 
case of "an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."

Such factors affecting the Veteran's employment status and 
frequent hospitalization during the appeal period raised the 
issue of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).

The Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service.

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1), and further may 
determine, after an initial review by the authorities pursuant to 
§§ 3.321(b)(1), the propriety of assigning an extraschedular 
evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) (when a veteran is in receipt of the maximum combined 
schedular evaluation possible pursuant to the amputation rule of 
38 C.F.R. § 4.68, consideration of entitlement to an 
extraschedular rating for the disability at issue is still 
appropriate).  

The examiner who conducted the June 2010 VA examination stated 
that the Veteran is unable to be gainfully employed secondary to 
his service-connected right wrist disability.  

Thus, the Board determines that remand for consideration of the 
issue of entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  

In its August 2009 decision, the Board listed as separate issues 
the claims for a compensable initial disability rating for tooth 
damage as a residual of a gunshot wound to the face (residuals 
rated under Diagnostic Code 9913), which the Board denied; and 
remanded the claim for a separate compensable rating for 
residuals of a gunshot wound to the face other than tooth damage 
to include consideration of whether the inservice gunshot wound 
affect the Veteran's sinuses.  However, in its October 2010 
supplemental statement of the case, VA again denied the claim 
based on residuals rated under Diagnostic Code 9913, which the 
Board already denied.  Therefore, the claim must again be 
remanded to adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Inform the Veteran of the elements of a 
claim for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) regarding his right 
wrist disability, and allow him to supplement 
the record as desired.

2.  Thereafter, consider whether the criteria 
for submission for assignment of an 
extraschedular rating for a right wrist 
disability pursuant to 38 C.F.R. § 
3.321(b)(1), are met.  If such criteria are 
met, the case should be referred to the Under 
Secretary for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

3.  Then readjudicate the claims.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



